

113 S1918 IS: Clarity for Military Retiree Health Care Act
U.S. Senate
2014-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 1918IN THE SENATE OF THE UNITED STATESJanuary 14, 2014Mrs. Shaheen introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to provide a special change in status rule for employees who become eligible for TRICARE.1.Short titleThis Act may be cited as the Clarity for Military Retiree Health Care Act.2.Special change in status rule for employees who become eligible for TRICARE(a)In generalSubsection (g) of section 125 of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:(5)Change in status relating to TRICARE eligibilityFor purposes of this section, if a cafeteria plan permits an employee to revoke an election during a period of coverage and to make a new election based on a change in status event, an event that causes the employee to become eligible for coverage under the TRICARE program shall be treated as a change in status event..(b)Effective dateThe amendment made by this section shall apply to events occurring after the date of the enactment of this Act.